         CASE 0:20-cr-00302-ADM-ECW Doc. 1 Filed 12/29/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                                                                        LReoSog               ADI*I    ecvJ

 UNITED STATES OF AMERICA,                                INDICTMENT

                       Plaintiff,                         18 U.S.C. $ 371
                                                          l8 U.S.c. $ e22(gxl)
        v.                                                l8 U.S.c. $ e2a(eXl)
                                                          26 U.S.C. $ 584r
 (l) DAMIEN LASHAUN           NELSON and                  26 U.S.C. $ s86l(d)

 (2) MELISSA HALLICH.

                       Defendants.

       TI{E UNITED STATES GRAND JURY CHARGES THAT:

                                            COIJNT T
                      (Conspiracy    -   Felon in Possession of Firearms)

       From on or about at least June 15, 2020, through on or about at least October 28,

2020, in the State and District of Minnesota and elsewhere, the defendants,

                           DAMIEN LASHALJN NELSON, and
                               MELISSA HALLICH,

knowingly and intentionally conspired with each other and with others to violate Title 18,

United States Code, Section 922(g)(l), which makes it a federal crime to be a felon in

possession of a firearm, and Title 18, United States Code, Section 922(a)(6),which makes

it a federal crime to make a false statement during the purchase of a firearm, all in violation

of Title 18, United States Code, Section 371.

                                         OVERT ACTS

       During and    in   furtherance    of the conspiracy, the defendants committed the
                                                                              -----' : ---
following overt acts, among others:                                          lTcAl\lNED6
                                                                             I    DEc2e?0f             J
                                                                             I u.s. osrntcr   c9!ffi   MN
              CASE 0:20-cr-00302-ADM-ECW Doc. 1 Filed 12/29/20 Page 2 of 6

United States v. Damien Lashaun Nelson. et al.



         l.       Straw purchases by Melissa Hallich. On July 29,2020, defendant Melissa

Hallich purchased four separate firearms at Bill's Gun Shop in Robbinsdale, Minnesota      as


follows:


           Date                                  Description               Serial Number

                            Taurus, PT 140 Millennium, .40 caliber
        7129/2020                                                      SSL 5204
                            semi-automatic pistol

        7/29/2020
                             Smith    &   Wesson, 442-1, .38 caliber
                                                                       DMW5433
                            revolver
                            Sccy, CPX-I, 9mm semi-automatic
        7/29/2020                                                      935861
                            pistol
                            Sccy, CPX-I, 9mm semi-automatic
        7129/2020                                                      93 14080
                            pistol

When she purchased the firearms, Hallich falsely attested on the required ATF Form 4473

that she was the actual purchaser of the firearms, when in fact she was not. She purchased

the firearms at the direction of, and with money provided by, co-defendant Damien

Lashaun Nelson, who, as Hallich well knew, was a convicted felon who is prohibited from

possessing firearms.

        2.       On October 26, 2020, Hallich was interviewed by agents of the Bureau      of

Alcohol, Tobacco, and Firearms (ATF) regarding her purchase of the four firearms

referenced above. In furtherance of the conspiracy, Hallich falsely stated that she still was

in possession of three of the four guns and that they currently were stored at her Brooklyn

Park, Minnesota residence. She admitted during the interview that she knew when she

purchased the guns that Nelson is prohibited from possessing firearms. She falsely claimed




                                                        2
            CASE 0:20-cr-00302-ADM-ECW Doc. 1 Filed 12/29/20 Page 3 of 6

United States v. Damien Lashaun Nelson. et al.



that Nelson did not have anything to do with her July 29, 2020 purchase of the four

firearms.

        3.       On October 28,2020, ATF agents went to Hallich's residence in Brooklyn

Park, Minnesota in order to confirm her claim that she was still in possession of three         of

the four firearms she purchased on July 29,2020. Hallich did not come to the door, but

later that day sent a text to one of the ATF agents in which she admitted that the guns were

no longer in her possession. In furtherance of the conspiracy, she falsely claimed she had

sold them on September 28,2020 to a third party, who she named. Follow up investigation

revealed that her claim that she sold the three guns to the named third party was false.

        4.       Straw purchases by Unindicted Co-Conspirator #1. Between June 15, 2020

and June 17,2020, defendant Damien Nelson directed Unindicted Co-Conspirator                   #l

(UCC    #l)   to purchase two firearms on his behalf. UCC     #l first attempted   to purchase the

firearms from Gander Outdoors in Lakeville, Minnesota, but employees there became

suspicious and would not complete the transaction. UCC            #l then went to Cabela's in
Woodbury, Minnesota and successfully purchased two firearms on Nelson's behalf.

        5.       Attempted Straw purchases by Unindicted Co-Conspirator #2. Between June

16, 2020 and June 17, 2020, Defendant Damien Nelson directed Unindicted Co-

Conspirator #2 (UCC #2) to purchase two firearms on his behalf. UCC #2 attempted to

purchase two firearms from           Bill's Gun Shop in Robbinsdale, Minnesota, but could not

produce valid identification and the sale was not completed.
           CASE 0:20-cr-00302-ADM-ECW Doc. 1 Filed 12/29/20 Page 4 of 6

United States v. Damien Lashaun Nelson. et al.



                                                  COIJNT 2
                  (Felon in Possession of a Firearm       - Armed Career Criminal)
        On or about October 22,2020, in the State and District ofMinnesota, the defendant,

                                  DAMIEN LASHALTN NELSON,

having previously been convicted of the following offenses, each of which was punishable

by imprisonment for a term exceeding one year, and at least three of which were violent

felonies committed on occasions different from one another:

                                                                           Conviction Date
  Offense                                        Court                     (on or about)
  Felony domestic abuse         - violate        Dakota County, MN          t0/16/2012
  order for orotection
  Felony violation of a no-contact
                                                 Dakota County, MN          t0/t6t2012
  order

  Felony violation of a no-contact
                                                 Dakota County, MN          t0/16/2012
  order

  Felony 5th degree sale of        a
                                                 Dakota County, MN         2/12/2014
  confrolled substance
  Felony robbery and felony
                                                 Dakota County, MN         2/12/20t4
  domestic assault
  Felony violation of a no-contact
  order within l0 years of the first             Scott County, MN          9/7/2018
  two or more convictions
  Felony violation of a no-contact
  order within l0 years of the first             Scott County, MN          9/7/2018
  two or more convictions
  Felony domestic assault and
                                                 Hennepin County, MN        r2/3/2018
  terroristic threats

and knowing he had been convicted                of a crime punishable by a term of imprisonment

exceeding one year, knowingly and intentionally possessed,             in and affecting   interstate

commerce, a loaded Western Field, Model 30,12 gauge shotgun with a banel measuring
             CASE 0:20-cr-00302-ADM-ECW Doc. 1 Filed 12/29/20 Page 5 of 6

United States v. Damien Lashaun Nelson. et al.



less than 18 inches, serial number U44964, in violation of            Title 18, United States Code,

Sections     922(g(l) and 924(e)(l).

                                                 COUNT 3
                               (Possession of an Unregistered Firearm)

        On or about October 22,2020, in the State and District of Minnesota, the defendant,

                                  DAMIEN LASHAUN NELSON,

knowingly and intentionally possessed a firearm, namely, a loaded Western Field, Model

30,12 gauge shotgun with a banel measuring less than l8 inches, serial number U44964,

that was not registered to him in the National Firearms Registration and Transfer Record,

in violation of Title 26, United States Code, Sections 5841, 5861(d) and 5871.

                                  FORFEITIJRE ALLEGATIONS

        If   convicted of Counts      I or 2 of this Indictment, the defendants   shall forfeit to the

United States pursuant to Title 18, United States Code, Section 924(dxl), and Title 28,

United States Code, Section 2461(c), any firearm with accessories or any ammunition

involved in or used in any knowing violation of Sections 371, 922(g)(l), and 922(a)(6),

including the following firearms:

    .   A Taurus, PT 140 Millennium, .40 caliber semi-automatic pistol, serial number

        SSL 5204;

        A Smith & Wesson,442-1,.38 caliber revolver, serial number DMW5433;

        A Sccy, CPX-I, 9mm semi-automatic pistol, serial number 935861;

    .   A Sccy, CPX-I, 9mm semi-automatic pistol, serial number 9314080; and

    .   A Western Field, Model 30,12 gauge shotgun with           a   banel measuring less than 18
        inches, serial number U44964.
           CASE 0:20-cr-00302-ADM-ECW Doc. 1 Filed 12/29/20 Page 6 of 6

United States v. Damien Lashaun Nelson. et al.



        If convicted of Count 3 of the Indictnent,       defendant Damien Nelson shall forfeit to

the United States, pursuant to Title 26, United States Code, Section 5872         n conjunction
with Title 28, United States Code, Section 2461(c), any firearm involved in any violation

of the National Firearms Act, including, but not limited to a Western Field, Model 30,12

gauge shotgun with a barel measuring less than 18 inches, serial number U44964.

                                                 A TRUE BILL




UMTED STATES ATTORNEY                                    FOREPERSON




                                                     6
